Citation Nr: 1047057	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  08-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected Raynaud's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran had active service from July 1978 to July 2002.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which granted service connection for Raynaud's 
syndrome, evaluated as noncompensable.  The Veteran has appealed 
the issue of entitlement to an initial compensable evaluation.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In a statement, received in May 2009, the Board received notice 
from the Veteran that he desired to withdraw his appeal 
concerning the issue of entitlement to an earlier effective date 
for service connection for Raynaud's syndrome.  See 38 C.F.R. § 
20.204(b) (2010).  Accordingly, this issue is no longer before 
the Board.

In May 2009, the Veteran was afforded a videoconference hearing 
before the Board.  A transcript of the testimony offered at this 
hearing has been associated with the record.

The  issue of entitlement to a total disability evaluation based 
on individual unemployability (TDIU) has been raised by the 
record, but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  See Rice v. Shinseki, 22 Vet. App. 447, 454 
(2009) (noting in a footnote that claims for increased 
evaluations and TDIU claims may be separately adjudicated).  
Therefore, the Board does not have jurisdiction over it and it is 
REFERRED to the AOJ for appropriate action.  




FINDINGS OF FACT

Throughout the applicable period, competent and probative 
evidence has shown that Raynaud's syndrome has manifested by 
characteristic attacks occurring about 4 to 6 times per week, but 
no greater; at no time has Raynaud's syndrome manifested by 
digital ulcers or autoamputation.


CONCLUSION OF LAW

The criteria for an initial 20 percent disability evaluation, but 
no greater, for Raynaud's syndrome have been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Code 7117 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

In a case such as this, where service connection has been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007).  The appellant bears the burden of demonstrating 
any prejudice from defective notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  
The Veteran has not alleged any prejudice; thus, that burden has 
not been met in this case.

The record also shows that VA has obtained the Veteran's service 
treatment records and VA records.  VA has assisted the Veteran in 
obtaining evidence, and obtained medical opinions as to the 
severity of his Reynaud's syndrome.  All known and available 
records relevant to the issue on appeal have been obtained and 
associated with the Veteran's claims file; and the Veteran has 
not contended otherwise.

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  To 
the extent that the VA examinations obtained prior to the Board's 
January 2010 remand are seen as inadequate, it is noted that the 
January 2010 examination was based on a complete review of the 
claims file and ultimately identified the manifestations of the 
Veteran's Reynaud's syndrome and distinguished these 
manifestations from his service-connected sensory loss, left 
upper extremity with left hand ulnar numbness.  Accordingly, VA's 
duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issue addressed in this decision has 
been met.  38 C.F.R. § 3.159(c)(4).

In short, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claims at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.


The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  Id.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 
4.2, 4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  See 38 C.F.R. § 4.2 (2009); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the 
initial rating assigned for a disability, evidence 
contemporaneous with the claim and with the initial rating 
decision granting service connection would be most probative of 
the degree of disability existing at the time that the initial 
rating was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous ... ."  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of time 
based on facts found.  Id.

Raynaud's syndrome is rated under 38 C.F.R. § 4.104, Diagnostic 
Code 7117.  Under Diagnostic Code 7117, a 10 percent rating is 
proper with characteristic attacks occurring one to three times 
per week.  A 20 percent evaluation is warranted with 
characteristic attacks occurring four to six times per week.   A 
40 percent rating is warranted for characteristic attacks 
occurring at least daily.  A 60 percent rating is warranted for 
two or more digital ulcers and a history of characteristic 
attacks.  A 100 percent rating is warranted for two or more 
digital ulcers plus autoamputation of one or more digits and a 
history of characteristic attacks.  38 C.F.R. § 4.104, Diagnostic 
Code 7117 (2010).
A note to Diagnostic Code 7117 provides that characteristic 
attacks consist of sequential color changes of the digits of one 
or more extremities lasting minutes to hours, sometimes with pain 
and paresthesias, and precipitated by exposure to cold or by 
emotional upsets.  The ratings under Diagnostic Code 7117 are for 
the disease as a whole, regardless of the number of extremities 
involved or whether the nose or ears are involved.  Id.

Factual Background

In late April 2004, the Veteran presented at the Minneapolis VA 
Medical Center (VAMC) to establish care.  The note associated 
with this presentation documents that the Veteran had developed 
painful white discoloration of his hands with exposure to cold or 
dampness, with a 5 to 6 history thereof.  He also reported that 
his hands would also get numb, and that after the "white 
phase," they turned red, but not blue.  He described that his 
left foot would get numb with standing, but not like his hands.  
He denied any nodules, red spider-like changes, finger skin 
tightening or dysphagia.  A review of systems and a physical 
examination noted no then-present symptoms associated with 
Raynaud's syndrome.  The Veteran was not then in any pain.  
Raynaud's disease was assessed.  The Veteran was advised that the 
major treatment for this condition was for him to quit smoking, 
avoid passive smoke inhalation and avoid using heavy vibratory 
equipment at work. 

A July 2004 VAMC internal medicine note refers to a chief 
complaint of joint pains.  It also notes a history of Raynaud's 
phenomenon, with blanching of the fingers and toes with exposure 
to cold.  Examination of the extremities showed no edema.  With 
respect to Raynaud's syndrome no findings suggestive of 
scleroderma or systemic lupus erythematosus were found.  There 
was no dysphagia.  The Veteran was advised to void exposure to 
the cold and quit smoking.  

In November 2006 the Veteran was provided a VA examination of the 
joints, primarily related to other claimed disabilities.  
However, the report of this examination notes the Veterans 
history of Raynaud's syndrome.  The Veteran reported that this 
condition was "very bad" with below 40 degree temperatures and 
that both of his hands would change color and he would get 
numbness in both hands and fingers.  Sensation was intact to 
light touch, vibration and position at this time.  The examiner 
noted that it was at least as likely as not that the Veteran's 
left upper extremity condition was aggravated by his service-
connected cervical spine disability, but that it was not possible 
to determine any specific degree of aggravation because the 
Veteran had other conditions, i.e. Raynaud's syndrome, that 
affected his left upper extremity.  

A January 2007 VAMC note documents that the Veteran presented for 
diagnostic studies pertaining to left upper extremity wrist pain.  
The Veteran reported symptoms of numbness and sharp pain in the 
dorsum of the left wrist for the past several years.  It was also 
noted that he had a 15 year history of vibratory Raynaud's 
syndrome.  Nerve studies on the left ulnar nerve were abnormal 
and consistent with compression of the ulnar nerve in the left 
arm across the elbow.  

Of record is a statement from the Veteran's wife dated in October 
2007.  In this statement, she relates that for the 3 1/2 years that 
she had known the Veteran, she had observed the effect of cold 
temperatures on the Veteran's hands.  Specifically, she noted 
that during exposure to cold the Veteran's hands would turn 
white.   She also noted that he would complain about them going 
numb "almost every day."  She related that from the months of 
October through March, when the temperatures were below 50 
degrees, that the Veteran's hands and feet would turn white and 
go numb.  She also related that even in the house, if the 
temperature was in the 60s, the Veteran would have to wear 
something on his feet or they would turn white and go numb.  She 
offered a history of the Veteran's hands cramping and hurting 
when driving when it was cold.  She stated that the Veteran could 
not work outside when the temperature dropped below 50 degrees 
and that he had recently quit his job as a security officer as 
his feet and legs would go numb during periods of prolonged 
standing.  She believed the problem was getting progressively 
worse. 

Also of record is a letter from the Veteran received by VA in 
January 2008.  In this letter, the Veteran offers a similar 
history as that offered by his wife, particularly that his hands 
would turn white and become numb when exposed to cold.  He 
related that he could seek medical treatment for this condition 
"every day," but that by the time he would get to the doctor, 
his symptoms would have resolved.  He related that even in the 
summer time he would have symptoms, for example if he walked 
through the freezer section in a grocery store or was in a 
building with air conditioning.  He related that he had to quit 
several jobs due to problems with his feet and hands, as well as 
his back and knees, and that he could not type very fast anymore 
due to "arthritis and cramping" in his hands.  

In March 2008, the Veteran submitted another statement.  In this 
statement he noted that he often had attacks of Raynaud's 
syndrome, but that it was not practical for him to see a doctor 
during every attack.  He particularly related that when he would 
have an attack, he knew that there was nothing a doctor could do 
for him and that by the time he would get to the doctor, the 
symptoms would subside.  He related the his symptoms were worse 
with colder temperatures and that he could be sitting at his 
computer and "all of a sudden [his] hands and feet or both will 
all of a sudden go numb."  He also stated that standing for long 
periods of time would bring on an episode due to lack of 
circulation.  He offered a history of having "episodes every 
day, ranging in severity from mild to severe."  He felt that a 
40 percent evaluation was appropriate for this condition.  

In August 2008 the Veteran was afforded a VA examination 
pertaining to his Raynaud's syndrome.  At this time, the 
Veteran's primary concern appeared to be the fact that this 
condition was only rated as zero percent disabling.  The Veteran 
believed that he was told that he would not be eligible for a 
higher rating unless he was seen by a doctor 3 to 5 days per week 
for this problem.  The examiner noted that at the Veteran's last 
VA examination in November 2006, he reported experiencing color 
changes and numbness in both hands when the temperature was below 
40 degrees.  

The Veteran reported that he continued to have Raynaud's syndrome 
symptoms, particularly that his hands would go white in cold 
temperatures, either inside or outside.  The Veteran stated that 
his fingers would go numb at this time, and that he believed that 
his fingers were always numb.  He reported always wearing gloves 
when the temperature was below 65 degrees and that he always wore 
socks.  He denied a history of digital ulcers and had normal use 
of both hands.  

Examination of the hands showed that the skin was warm and dry, 
but had no discoloration, such as white, red, purple or blue.  
The hair, skin and nails appeared to be normal.  There was a scar 
on the palm of the left hand from an old barbed wire injury.  
There was also a linear ridging of the fingernail of the left 
ring finger, which the Veteran said was the result of old trauma.  
Sensation to light touch was intact in both hands.  Hand grip 
strength was intact, as were the peripheral pulses.  

Examination of the feet showed that the skin was cool and dry, 
with no discoloration.  Their hair growth was normal.  The skin 
and nails appeared to be normal.  There was no evidence of 
digital ulcers or tissue loss.  Sensation to light touch was 
intact.  Extensors and flexors of the toes were intact, as were 
the peripheral pulses.  

The examiner continued the assessment of Raynaud's syndrome.  In 
closing, the examiner noted that she had been asked to determine 
if the symptoms of Raynaud's syndrome were distinctly separate 
from the Veteran's service-connected sensory loss, left upper 
extremity, with left hand ulnar nerve numbness associated with 
traumatic left shoulder injury, with degenerative joint disease.  
In this regard, the examiner explained that Raynaud's syndrome 
was an arterial disease rather than a neurologic disease.  She 
elaborated that the condition was associated with temperature-
dependent arterial spasm, resulting in discoloration, transient 
numbness and pain.  She concluded that these symptoms were 
distinct from the Veteran's ulnar nerve impairment, which was 
mechanical impingement at the level of the elbow. 

In March 2009 the Veteran was seen in the rheumatology clinic at 
the VAMC.  The note associated with this visit notes a 10+ year 
history of Raynaud's syndrome affecting the hands and feet, worse 
at the tips of the fingers and toes.  At this time, the Veteran 
related that his hands were always cold and were frequently 
white/pale yellow and stiff.  He stated that he had a "hard time 
most of the year, but especially during the cold months."  On 
examination his hands were cool to the touch and capillary refill 
was about 4 seconds following application of slight pressure that 
induced pale yellow fingers.  There was no evidence of 
ulceration, but there were 3 areas of splinter hemorrhage, 2 on 
his fingers and 1 on his toe.  There was abnormal sensation in 
the hands and feet, worse toward the tips.  

In May 2009 the Veteran testified before the Board.  At this 
hearing, he testified that he suffered from Raynaud's syndrome, 
"pretty much all day," and that he had "no sensation, very 
little sensation in the tips of [his] fingers" and that as it 
got colder the lack of sensation would extend further into his 
hands.  When queried by his representative he stated that he had 
constant numbness.  He testified that when he awoke, he had very 
little feeling in his hands and would have to shake his hands to 
get the blood flowing to restore sensation therein.  He related 
that this occurred in any temperature.  With respect to color 
changes, he testified that his hands would turn white with 
exposure to cold, but that his hands always had a "kind of a 
yellowish, kind of a sickly yellow tint" to them.  He also 
related that his nails were fragile.  He also complained of year-
round symptoms, and that he would wear cold weather gear while 
working as a heavy equipment operator.  He testified to wearing 
heavy socks, even in the summertime.  

In January 2010 the Veteran was last afforded a VA examination, 
pursuant to the Board's remand.  The report associated with this 
examination documents the Veteran's history of Raynaud's and 
notes that the claims file was reviewed in conjunction therewith.  
The Veteran reported symptoms of his hands turning white and a 
loss of feeling therein, to the extent that one could stick a pin 
in his finger and he would not feel it.  He reported difficulty 
buttoning his shirts, as well as with typing for more than 20 
minutes, particularly due to hand pain/cramps and pain sometimes 
up to his elbow.  He reported having constant numbness of his 
hands.  He also reported pain at a level of 3/10 in the hands 
approximately 5 to 6 times weekly lasting about 30 minutes, as 
well as severe pain at a level of 10/10 occurring about once per 
month lasting 3 to 4 hours.  He reported relief with warming of 
the hands and that he wore gloves rear-round.  With respect to 
the feet, he offered a history of constant numbness, with pain in 
the toes 5 to 6 times per week, lasting about 30 minutes.  He 
also reported having severe pain at a level of 8/10 in the feet 
once per month, lasting 2 to 3 hours.  He related that he wore 
insulated stockings in the winter.  

Physical examination noted Raynaud's syndrome affecting the 
digits of the right and left upper extremities, as well as the 
digits of the right and left lower extremities.  There was no 
autoamputation or ulceration.  Sensory examination of the right 
and left upper extremities showed absent sensation at the tip of 
the thumb and 5th digits, as well as dull/decreased sensation at 
the 2nd, 3rd and 4th digit.  Sensory examination of the right and 
left lower extremities showed dull/decreased sensation at the 
great toes.  Motor testing of the hands and feet was 5/5.  Fine 
motor skills were normal.  There was no muscle wasting or 
paralysis.  There was no thickening of the skin or other symptoms 
suggestive of scleroderma.  The hands were warm to touch and the 
right and left toes were cool to touch.  Pulses were palpable.  
Raynaud's syndrome of the bilateral upper and lower extremities 
was assessed.  The Veteran was limited functionally by this 
disorder in that he had to avoid cold weather, vibrating 
machinery and jobs that required fine manipulation of the hands.  
The examiner noted that the symptoms of Raynaud's syndrome were 
distinctly separate from those of his service-connected sensory 
loss.  

Analysis

In opening, the Board notes the Veteran's belief that he would 
not be eligible for a higher evaluation unless his Raynaud's 
attacks were objectively documented by a medical professional.  
However, the Veteran is certainly competent to relate his 
observations of the symptomatology associated with this 
condition.  Lay testimony is competent regarding features or 
symptoms of injury or disease when the features or symptoms are 
within the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 
4 that a veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions).  Accordingly, the 
Veteran's observations of symptomatology will be considered by 
the Board.

In reviewing the evidence, outlined above, the Board finds that 
the Veteran's Raynaud's syndrome warrants a 20 percent 
evaluation.  The evidence shows that the Veteran has 
characteristic attacks, with color changes of the digits of the 
hands and feet with pain and parasthesias, particularly when 
exposed to cold temperatures.  The Veteran has offered such 
history, and that he has color changes and numbness when exposed 
to the cold.  It is notable that at his January 2010 examination, 
he reported a history of pain in the hands and feet approximately 
5 to 6 times per week.  Moreover, on only one occasion, 
particularly in March 2009, have the Veteran's hands demonstrated 
color changes on objective examination.  This history, along with 
examination, indicates to the Board that at most, the Veteran has 
characteristic attacks of Raynaud's syndrome with color changes, 
pain and parasthesias occurring on average 4 to 6 times per week.  
Indeed, it appears that the Veteran primarily has such attacks 
during the winter months.  Accordingly, in resolving any doubt in 
the Veteran's favor, the Board finds that a 20 percent evaluation 
is warranted.  These findings have been constant throughout the 
applicable period.  Fenderson, supra.  

With respect to the Veteran's desire for a 40 percent evaluation, 
Board notes that the Veteran has complained of constant numbness 
in his hands as well as his hands constantly exhibiting a 
"sickly yellow tint."  However, the rating criteria 
specifically require the occurrence of characteristic attacks 
with sequential color changes, in addition to parasthesias and 
pain, occurring at least daily.  38 C.F.R. § 4.104, Diagnostic 
Code 7117, at Note.  At no time has the evidence shown that the 
Veteran's Raynaud's has manifested by sequential color changes on 
a daily basis.  The Veteran's reports of his hands having a 
yellow tint are competent observations, but do not demonstrate 
sequential color changes on a daily basis.  Accordingly, the 
Board does not find that he has had characteristic attacks on at 
least a daily basis.  Accordingly, a 40 percent evaluation is not 
warranted.  Fenderson, supra.

Also, evaluations of 60 percent or 100 percent are not warranted 
in this case.  In order to establish such evaluations, in 
addition to a history of characteristic attacks, the evidence 
must show digital ulcers or autoamputation.  38 C.F.R. § 4.104, 
Diagnostic Code 7117.  The Veteran has never claimed to have had 
any ulcers and repeated examination has found no evidence of 
such.   The Board acknowledges the impression of 3 areas of 
splinter hemorrhaging noted in March 2009; however, there was no 
evidence of ulceration at this time.  At no time has the evidence 
demonstrated digital ulcers or autoamputation.  Accordingly, 
evaluations of 60 or 100 percent are not warranted.  Fenderson, 
supra.  

Lastly, the Board notes that the Veteran's Raynaud's syndrome has 
manifested by numbness in his hands and feet.  The Rating 
Schedule provides for evaluation of disease of the peripheral 
nerves.  See 38 C.F.R. § 4.124a.  However, the Board does not 
find that these criteria are applicable in this case.  As 
outlined above, repeated examination has made clear that 
Raynaud's syndrome is a cardiovascular disease, as opposed to a 
neurologic disease.  Accordingly, the disability is properly 
evaluated under 38 C.F.R. § 4.104, Diagnostic Code 7117.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).

The Board is aware of the Veteran's complaints as to the effects 
of his service-connected disability on his activities of work and 
daily living.  In the Board's opinion, all aspects of the 
Veteran's service-connected Raynaud's syndrome are encompassed in 
his initial rating assigned.  In particular, the schedular 
criteria specifically contemplate his symptoms of color changes, 
pain and numbness.  Notably, higher schedular evaluations are 
assignable, but the Veteran does not meet the criteria for the 
maximum ratings.  As the assigned schedular evaluation is 
adequate, there is no basis for extraschedular referral in this 
case.  See Thun v. Peake, 22 Vet. App. 111, 114-15 (2008).  








	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an initial 20 percent, but no greater, evaluation 
for service-connected Raynaud's syndrome is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


